Appellant was convicted of violating the local option law, his punishment being assessed at a fine of $25 and twenty days imprisonment in the county jail.
Court adjourned on the 22nd of July; the statement of facts was filed on August 14th. This was more than twenty days after the adjournment of court, which makes it too late for consideration. There were exceptions taken to the court's charge as well as exceptions to other rulings of the court in admitting testimony. In the absence of the evidence this court is unable intelligently to revise the charge of the court. The charge may have been in accord with the facts and properly submitted the questions. There seems to have been no special charges asked, and this is a misdemeanor.
The judgment will be affirmed.                      Affirmed.